EXHIBIT 10.110

EXECUTIVE SALARY CONTINUATION AGREEMENT
This Executive Salary Continuation Agreement (the “Agreement”) is made effective
April 4, 2014 (the “Effective Date”), and is entered into by and between Central
Valley Community Bank (the “Bank”) and James Ford (the “Executive”), each a
“Party” and together the “Parties.”
RECITALS
A.
The Executive is a valued executive of the Bank, and currently serves as the
Bank’s President.

B.
The Bank’s Board of Directors (the “Board”) has determined that the Executive’s
services to the Bank are valuable. The Bank and the Executive desire to enter
into this Agreement under which the Bank has agreed to make certain payments to
the Executive at retirement.

C.
The Parties intend that this Agreement shall constitute an unfunded arrangement
maintained primarily to provide supplemental retirement benefits for the
Executive under the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”). The parties further intend that this Agreement shall constitute a
nonqualified deferred compensation arrangement under the Internal Revenue Code
(“Code”). The Executive is fully advised of the Bank’s financial status and has
had substantial input in the design of and benefits provided under this
Agreement.

AGREEMENT
In consideration of the mutual promises, covenants, and agreements contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
I.EMPLOYMENT
The Bank agrees to employ the Executive in such capacity as the Bank may from
time to time determine. The Executive will continue in the employ of the Bank in
such capacity and with such duties and responsibilities as may be assigned to
him, and with such compensation as may be determined from time to time by the
Board. Subject to the terms of this Agreement and any current or future
employment agreement between the Bank and the Executive, either the Bank or the
Executive may terminate the employment relationship at any time, for any reason
or for no reason.
II.FRINGE BENEFITS
The salary continuation benefits provided by this Agreement are granted by the
Bank as a fringe benefit to the Executive and are not part of any salary
reduction plan or an arrangement deferring a bonus or a salary increase. The
Executive has no option to take any current payment or bonus in lieu of salary
continuation benefits.
III.RETIREMENT BENEFIT AND EARLY RETIREMENT BENEFIT

{00262394.DOC /3 }    1

--------------------------------------------------------------------------------

EXHIBIT 10.110

For purposes of this Section, “Retirement” and “Retire” mean that the Executive
remains in the continuous employ of the Bank from the Effective Date and then
retires from active employment (and his Employment Terminates) with the Bank,
after September 1, 2018.
A.Retirement Benefit.
If the Executive Retires on or after September 1, 2023, the Bank shall pay the
Executive an annual retirement benefit equal to One Hundred Thousand Dollars and
No/100 ($100,000.00), in equal monthly installments (each of which shall be 1/12
of the annual benefit), for a period of one hundred twenty (120) months,
commencing on the first day of the month following the date of the Executive’s
Retirement. Beginning with the thirteenth month that benefits are paid, and
continuing thereafter until paid in full, the annual benefit shall be increased
each year by three percent (3%) from the previous year’s benefit to account for
cost of living increases. In the event of the Executive’s death prior to the
date all payments have been made, Section IV of this Agreement shall control.
Any benefit payable under this Section shall be subject to reduction or
elimination as provided in Section VII.
B.Early Retirement Benefit.
If the Executive Retires on or after September 1, 2018, and prior to September
1, 2023, the Bank shall pay the Executive an annual early retirement benefit,
based on the month of retirement, equal to:
Retirement Month
Ret. Year
Annual Amount
 
 
Retirement Month
Ret. Year
Annual Amount
 
 
Retirement Month
Ret. Year
Annual Amount
September
2018


$50,000


 
 
May
2020


$66,667


 
 
January
2022


$83,333


October
2018


$50,833


 
 
June
2020


$67,500


 
 
February
2022


$84,167


November
2018


$51,667


 
 
July
2020


$68,333


 
 
March
2022


$85,000


December
2018


$52,500


 
 
August
2020


$69,167


 
 
April
2022


$85,833


January
2019


$53,333


 
 
September
2020


$70,000


 
 
May
2022


$86,667


February
2019


$54,167


 
 
October
2020


$70,833


 
 
June
2022


$87,500


March
2019


$55,000


 
 
November
2020


$71,667


 
 
July
2022


$88,333


April
2019


$55,833


 
 
December
2020


$72,500


 
 
August
2022


$89,167


May
2019


$56,667


 
 
January
2021


$73,333


 
 
September
2022


$90,000


June
2019


$57,500


 
 
February
2021


$74,167


 
 
October
2022


$90,833


July
2019


$58,333


 
 
March
2021


$75,000


 
 
November
2022


$91,667


August
2019


$59,167


 
 
April
2021


$75,833


 
 
December
2022


$92,500


September
2019


$60,000


 
 
May
2021


$76,667


 
 
January
2023


$93,333


October
2019


$60,833


 
 
June
2021


$77,500


 
 
February
2023


$94,166


November
2019


$61,667


 
 
July
2021


$78,333


 
 
March
2023


$95,000


December
2019


$62,500


 
 
August
2021


$79,167


 
 
April
2023


$95,833


January
2020


$63,333


 
 
September
2021


$80,000


 
 
May
2023


$96,666


February
2020


$64,167


 
 
October
2021


$80,833


 
 
June
2023


$97,500


March
2020


$65,000


 
 
November
2021


$81,667


 
 
July
2023


$98,333


April
2020


$65,833


 
 
December
2021


$82,500


 
 
August
2023


$99,166


 
 
 
 
 
 
 
 
 
 
September
2023


$100,000






{00262394.DOC /3 }    2

--------------------------------------------------------------------------------

EXHIBIT 10.110



The early retirement benefit shall be paid in lieu of any other benefit under
this Agreement, in equal monthly installments (each of which shall be 1/12 of
the annual benefit) for a period of one hundred twenty (120) months, commencing
on the first day of the month following the date of the Executive’s Retirement.
Beginning with the thirteenth month that benefits are paid, and continuing
thereafter until paid in full, the annual benefit shall be increased each year
by three percent (3%) from the previous year’s benefit to account for cost of
living increases. In the event of the Executive’s death prior to the date all
payments have been made, Section IV of this Agreement shall control. Any benefit
payable under this Section shall be subject to reduction or elimination as
provided in Section VII. If the Executive Retires before September 1, 2018, this
Agreement shall immediately terminate and the Executive shall not be entitled to
receive any benefits under this Agreement.
IV.DEATH BENEFIT
In the event of the Executive’s death, no benefits shall be payable hereunder
and this Agreement shall automatically terminate. If the Executive is already in
pay status at the time of his death, no further payments will be made, and his
right to any additional payments will terminate. Notwithstanding the foregoing,
in the event that the Policy(ies) described in that certain Life Insurance
Endorsement Method Split Dollar Agreement between the Bank and the Executive of
even date herewith (the “Split Dollar Agreement”) is/are surrendered, lapse or
are otherwise terminated by the Bank, and the Bank does not replace such
Policy(ies) with other comparable life insurance, such that no death benefits
are payable under the Split Dollar Agreement, then in the event of the
Executive’s death, the Executive’s beneficiaries under the Split Dollar
Agreement shall be entitled to the payment of the benefits, if any, described in
Section VI(A) or VI(B) of the Split Dollar Agreement, as applicable, in lieu of
any other benefit under this Agreement.
V.TERMINATION OF EMPLOYMENT AND DISABILITY
“Termination of Employment” or “Employment Terminates” means that the
Executive’s employment with the Bank is terminated and the Executive actually
separates from service with the Bank and does not continue in his prior
capacity. Termination of Employment does not include the Executive’s military
leave, sick leave or other bona fide leave of absence (such as temporary
employment with the government) if the period of leave does not exceed six
months, or if longer, so long as his right to reemployment with the Bank is
provided either in contract or by statute. Notwithstanding the foregoing,
Executive’s employment shall be deemed to have terminated, and Executive shall
have suffered an Employment Termination, when the Parties reasonably anticipate
that Executive will have a permanent reduction in the level of bona fide
services provided to the Bank, to a level of service that is less than fifty
percent (50%) of the average level of bona fide services provided by Executive
to the Bank in the immediately preceding thirty-six (36) month period.
Notwithstanding anything to the contrary, the terms “Termination of Employment”
and “Employment Terminates” shall be construed in accordance with Code Section
409A, together with regulations and guidance promulgated thereunder, as amended
from time to time (collectively referred to as “Code Section 409A”).

{00262394.DOC /3 }    3

--------------------------------------------------------------------------------

EXHIBIT 10.110

A.    Voluntary Termination of Employment.
In the event of the Executive’s Voluntary Termination prior to Retirement or
prior to a Change In Control, this Agreement shall immediately terminate and the
Executive shall not be entitled to receive any benefits under this Agreement.
“Voluntary Termination” means the Executive’s Employment Terminates prior to
Retirement by Executive’s voluntary action.
B.    Involuntary Termination of Employment.
In the event of the Executive’s Involuntary Termination on or after September 1,
2018, and prior to Retirement, the Bank shall pay the Executive an involuntary
termination benefit, in lieu of any other benefit under this Agreement. The
involuntary termination benefit shall be an amount equal to the present value
(determined as of the first day of the month in which Involuntary Termination
occurs) of the annual early retirement benefit that Executive would have
received for ten (10) years had Executive Retired on the first day of the month
in which Involuntary Termination occurs, as described in Section III(B) above.
The involuntary termination benefit shall be paid in a lump sum, determined by
using the assumptions set forth in Section IX(K) and the payment shall be made
on the date the Executive attains age sixty-five (65). In the event of the
Executive’s Involuntary Termination prior to September 1, 2018, no benefits
shall be payable under this Agreement. “Involuntary Termination” means the
Executive’s Employment Terminates by action of the Bank prior to Retirement, and
such Termination of Employment is not For Cause. Any benefit payable under this
Section shall be subject to reduction or elimination as provided in Section VII.
C.    Termination of Employment For Cause.
In the event the Executive’s Employment Terminates For Cause prior to
Retirement, then this Agreement shall immediately terminate and the Executive
shall forfeit all benefits and shall not be entitled to receive any benefits
under this Agreement. “For Cause” shall mean any of the following actions by the
Executive that result in an adverse effect on the Bank: (1) gross negligence or
gross neglect; (2) the commission of a felony or gross misdemeanor involving
moral turpitude, fraud, or dishonesty; (3) the willful violation of any law,
rule, or regulation (other than a traffic violation or similar offense); (4) an
intentional failure to perform stated duties; or (5) a breach of fiduciary duty
involving personal profit. If a dispute arises as to whether Termination of
Employment was For Cause, such dispute shall be resolved by arbitration as set
forth in this Agreement.
D.    Disability.
In the event the Executive becomes Disabled on or after September 1, 2018, and
prior to Retirement or Termination of Employment, and Executive’s Employment
Terminates because of such Disability, the Bank shall pay the Executive an
annual disability benefit in an amount determined by calculating the annual
amount payable if the Executive’s Accrual Balance, determined as of the first
day of the month in which the Executive’s Employment Terminates due to
Disability, is paid over ten (10) years with interest accruals. The Accrual
Balance shall be calculated on a monthly basis as described in Section IV above.

{00262394.DOC /3 }    4

--------------------------------------------------------------------------------

EXHIBIT 10.110

The disability benefit shall be paid in lieu of any other benefit under this
Agreement, in equal monthly installments (each of which shall be 1/12 of the
annual benefit) for a period of one hundred twenty (120) months, commencing on
the first day of the month following the date of the Executive’s Termination of
Employment. Beginning with the thirteenth month that benefits are paid, and
continuing thereafter until paid in full, the annual benefit shall be increased
each year by three percent (3%) from the previous year’s benefit to account for
cost of living increases. In the event of the Executive’s death prior to the
date all payments have been made, Section IV of this Agreement shall control.
Any benefit payable under this Section shall be subject to reduction or
elimination as provided in Section VII.
“Disabled” or “Disability” shall mean that the Executive (1) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months; or (2) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering Bank
employees. If there is a dispute regarding whether the Executive is Disabled,
such dispute shall be resolved by a mutually agreeable physician. Such
resolution shall be binding upon all Parties to this Agreement. The
determination of Disability shall be made in a uniform and nondiscriminatory
manner applied to all Bank employees under similar circumstances.
Notwithstanding anything to the contrary, the term “Disability” shall be
construed in accordance with Code Section 409A.
VI.CHANGE IN CONTROL
Upon a Change In Control, the Bank shall pay the Executive a lump sum payment
equal to the present value (calculated using the assumptions set forth in
Section IX(K), determined as of the date of payment) of one hundred percent
(100%) of the benefit that the Executive would have received under Section
III(A) had the Executive been employed by the Bank until September 1, 2023. The
lump sum payment shall be made on the first day of the month following the date
of Change In Control. The payment of a lump sum pursuant to this Section shall
be in lieu of any other benefit under this Agreement. Any benefit payable under
this Section shall be subject to reduction or elimination as provided in Section
VII.
A “Change In Control” shall be deemed to have occurred on the date that any one
person, or more than one person acting as a group, acquires ownership of stock
of the Bank that, together with stock held by such person or group, constitutes
more than fifty percent (50%) of the total fair market value or total voting
power of the stock of the Bank. However, if any one person or more than one
person acting as a group, is considered to own more than fifty percent (50%) of
the total fair market value or total voting power of the stock of the Bank, the
acquisition of additional stock by the same person or persons will not be
considered to cause a Change In Control. Further, an increase in the percentage
of stock owned by any one person, or persons acting as a group, as a result of a
transaction in which the Bank acquires its stock in exchange for property will
not be considered to cause a Change In Control. Transfers of Bank stock on
account of death, gift, transfers between family members or transfers to a
qualified retirement plan maintained by the Bank shall not be considered

{00262394.DOC /3 }    5

--------------------------------------------------------------------------------

EXHIBIT 10.110

in determining whether there has been a Change In Control. For purposes of this
Section, the term “Bank” shall include any holding company, meaning any
corporation that is a majority shareholder of the Bank. A “Change In Control”
shall be interpreted in accordance with the definition of “Change in Ownership”
under Code Section 409A, and to the extent that an event or series of events
does not constitute a “Change in Ownership” under Code Section 409A, the event
or series of events will not constitute a “Change In Control” under this
Agreement.
VII.LEGAL AND REGULATORY RESTRICTIONS ON BENEFIT PAYMENTS
Benefit payments under this Agreement are subject to any restrictions imposed by
applicable state or federal laws, rules, regulations, or orders or directives
issued by regulatory authorities (referred to as “Payment Restrictions”). Bank
shall not be required to make any payment to Executive or take any other action
under this Agreement if such payment or action will or reasonably could result
in any violation of any Payment Restrictions, including but not limited to the
specific Payment Restrictions described in this subsections (A) and (B) below.
A.
Restrictions on Contracts and Payments for Insured Depository Institutions in
Troubled Status.

The parties acknowledge and agree that while the restrictions contained in the
Federal Deposit Insurance Act, Section 18(k) [12 U.S.C. §1828(k)], relating to
contracts for and payment of executive compensation and benefits by insured
depository institutions in “troubled” condition, do not currently apply to the
Bank or the Executive, such provisions could apply in the future.
B.    Delayed Payments to Certain Executives Under Code Section 409A.
If Executive is a Specified Employee as of the date of Termination of
Employment, payments under this Agreement may not be made before the date that
is six months after Termination of Employment (or, if earlier than the end of
the six-month period, the date of death of the Executive). Payments to which the
Executive would otherwise be entitled during the first six months following
Termination of Employment, but for this Six-Month Delay provision, shall be
accumulated and paid on the first day of the seventh month following Termination
of Employment.
(i)Specified Employee.
Executive shall be deemed to be a “Specified Employee” if, as of the date of
Executive’s Termination of Employment, Executive is a Key Employee of the Bank
and the Bank (or its holding company, Central Valley Community Bancorp) has
stock which is publicly traded on an established securities market or otherwise.
(ii)Key Employee.
If Executive meets each of the requirements of Internal Revenue Code Section
416(i)(1)(A)(i), (ii), and (iii) (applied in accordance with the regulations
thereunder and disregarding Section 416(i)(5)) at any time during a twelve month
period ending on December 31 (the “Specified Employee Identification Date”),
then Executive shall be treated as a Key Employee for the entire twelve

{00262394.DOC /3 }    6

--------------------------------------------------------------------------------

EXHIBIT 10.110

month period beginning on the following April 1. Such April 1 date shall be the
“Specified Employee Effective Date” for purposes of Section 409A.
C.    Clawback.
In the event that any Payment Restrictions or any contractual arrangement with
or required by a regulatory authority require Bank to seek or demand repayment
or return of any payments made to Executive under this Agreement for any reason,
Executive agrees to repay to Bank the aggregate amount of such payments no later
than thirty (30) days following Executive’s receipt of a written notice from
Bank indicating that payments received by Executive under this Agreement are
subject to recapture or clawback.
VIII.RESTRICTIONS ON FUNDING
The Bank shall have no obligation to set aside, earmark or entrust any fund or
money with which to pay its obligations under this Agreement. To the extent the
Executive or any successor in interest becomes eligible to receive benefits
under this Agreement, he or she shall be and remain a general creditor of the
Bank in the same manner as any other creditor having a general claim for unpaid
compensation. The Bank reserves the absolute right, in its sole discretion, to
purchase life insurance in conjunction with the benefits provided under this
Agreement. The Bank further reserves the absolute right, in its sole discretion,
to establish a grantor trust which may be used to hold Bank assets to be
maintained as reserves against the Bank’s unfunded, unsecured obligations
hereunder. Such reserves shall at all times be subject to the claims of the
Bank’s creditors. If a trust or other vehicle is established, the Bank’s
obligations hereunder shall be reduced to the extent assets are utilized to meet
its obligations. Any trust established by the Bank and the assets held in trust
shall conform in substance to the terms of the model trust described in Revenue
Procedure 92-64, 1992-33 IRB 11 (8-17-92). The Bank reserves the absolute right,
in its sole discretion, to terminate any life insurance purchased or any grantor
trust established for these purposes at any time, in whole or in part. At no
time shall the Executive have any lien or right, title or interest in or to any
specific investment or to any assets of the Bank. If the Bank elects to invest
in a life insurance, disability or annuity policy upon the life of the
Executive, then the Executive shall assist the Bank by freely submitting to a
physical exam and supplying such additional information necessary to obtain such
insurance or annuities.
IX.MISCELLANEOUS
A.    Prohibition Against Alienation or Assignment.
The Executive, his surviving spouse, and any other beneficiary(ies) under this
Agreement shall not have any power or right to transfer, assign, anticipate,
hypothecate, mortgage, commute, modify or otherwise encumber in advance any
benefit which may become payable hereunder. No benefits shall be subject to
seizure for the payment of any debts, judgments, alimony or separate maintenance
owed by the Executive or the Executive’s beneficiary(ies), or be transferable by
operation of law in the event of bankruptcy, insolvency or otherwise. In the
event the Executive or any beneficiary attempts to assign, commute, hypothecate,
transfer or dispose of the benefits which may become payable hereunder, the
Bank’s liabilities shall forthwith cease and terminate.

{00262394.DOC /3 }    7

--------------------------------------------------------------------------------

EXHIBIT 10.110

B.    Binding Obligation of the Bank and Any Successor in Interest.
The Bank shall not merge or consolidate into or with another bank or sell
substantially all of its assets to another bank, firm or person until such bank,
firm or person agrees, in writing, to assume and discharge the Bank’s duties and
obligations under this Agreement. This Agreement shall be binding upon the
Parties, their successors, beneficiaries, heirs and personal representatives.
C.    Amendment or Revocation.
It is agreed by and between the Parties that, during the lifetime of the
Executive, this Agreement may be amended or revoked at any time or times, in
whole or in part, by the mutual written consent of the Executive and the Bank.
D.    Gender.
Whenever in this Agreement words are used in the masculine, feminine or neuter
gender, they shall be read and construed as in the masculine, feminine or neuter
gender, whenever they should so apply.
E.    Effect on Other Bank Benefit Plans.
Except as provided in Section VII, nothing contained in this Agreement shall
affect the Executive’s rights or shall create any rights to participate in or be
covered by any qualified or non-qualified pension, profit-sharing, group, bonus
or other supplemental compensation or fringe benefit plan sponsored or offered
by the Bank.
F.    Headings.
Headings and subheadings in this Agreement are inserted for reference and
convenience only and shall not be deemed a part of this Agreement.
G.    Applicable Law.
The validity and interpretation of this Agreement shall be governed by
applicable federal law and the laws of the State of California.
H.    Partial Invalidity.
If any term, provision, covenant, or condition of this Agreement is determined
by an arbitrator or a court to be invalid, void, or unenforceable, such
determination shall not render any other term, provision, covenant, or condition
invalid, void, or unenforceable, and the Agreement shall remain in full force
and effect notwithstanding such partial invalidity.





{00262394.DOC /3 }    8

--------------------------------------------------------------------------------

EXHIBIT 10.110



I.    Not a Contract of Employment.
This Agreement shall not be deemed to constitute a contract of employment
between the Parties, nor shall any provision hereof restrict the right of the
Bank to discharge the Executive, or restrict the right of the Executive to
terminate employment.
J.    Effective Date.
This Agreement shall be effective on the Effective Date specified above.
K.    Present Value.
All present value calculations under this Agreement shall be based on the
following discount rate:
Discount Rate:
The discount rate as used in the APB 12 calculations for this Agreement. The
initial rate shall be four and 55/100 percent (4.55%).

L.    Contradiction in Terms of Agreement and Exhibits.
If there is a contradiction in the terms of this Agreement and the exhibits
attached hereto with respect to the benefits payable, then the terms set forth
in the Agreement shall control.
X.ERISA PROVISIONS
A.    Named Fiduciary and Plan Administrator.
The “Named Fiduciary and Plan Administrator” of this Agreement shall be Central
Valley Community Bank. The Board, in its discretion, may appoint one or more
individuals to serve in this capacity. As Named Fiduciary and Plan
Administrator, the Bank shall be responsible for the management, control and
administration of the Agreement. The Named Fiduciary may delegate to others
certain aspects of the management and operation, including the employment of
advisors and the delegation of ministerial duties to qualified individuals.
B.    Claims Procedure and Arbitration.
In the event a dispute arises with respect to benefits under this Agreement and
the disputed benefits are not paid, then the Executive or his beneficiaries may
make a written claim to the Named Fiduciary and Plan Administrator named above
within sixty (60) days from the date payments are refused. The Named Fiduciary
and Plan Administrator shall review the written claim and, if the claim is
denied in whole or in part, they shall respond in writing within sixty (60) days
of receipt of such claim, stating specific reasons for the denial, and providing
references to the provisions of this Agreement upon which the denial is based
and any additional material or information necessary to perfect the claim. Such
written notice shall further indicate the additional steps to be taken by

{00262394.DOC /3 }    9

--------------------------------------------------------------------------------

EXHIBIT 10.110

claimant(s) if a further review of the claim is desired. A claim shall be deemed
denied if the Named Fiduciary and Plan Administrator fail to take any action
within the prescribed sixty (60) day period.
If claimants desire a second review they shall notify the Named Fiduciary and
Plan Administrator in writing within sixty (60) days of the initial claim
denial. Claimants may review this Agreement or any documents relating thereto
and submit any written issues and comments that may be appropriate. In their
sole discretion, the Named Fiduciary and Plan Administrator shall then review
the second claim and provide a written decision within sixty (60) days of
receipt of such claim. This decision shall likewise state the specific reasons
for the decision and shall include reference to specific provisions of this
Agreement upon which the decision is based.
If claimants continue to dispute the benefit denial based upon completed
performance of this Agreement or the meaning and effect of the terms and
conditions thereof, then claimants may submit the dispute to an arbitrator for
final arbitration. The arbitrator shall be selected by mutual agreement of the
Bank and the claimants. The arbitrator shall operate under any generally
recognized set of arbitration rules. The Parties agree that they and their
heirs, personal representatives, successors and assigns shall be bound by the
decision of such arbitrator with respect to any controversy properly submitted
to it for determination.
Where a dispute arises as to benefits forfeited as a result of the Bank’s
discharge of the Executive For Cause, such dispute shall likewise be submitted
to arbitration as described above and the Parties agree to be bound by the
arbitrator’s decision.
XI.
TERMINATION OR MODIFICATION OF AGREEMENT BY REASON OF CHANGES IN THE LAW, RULES
OR REGULATIONS

The Bank is entering into this Agreement upon the assumption that certain
existing tax laws, rules and regulations will continue in effect in their
current form. If any such assumptions should change and the change has a
detrimental effect on this Agreement, then the Bank reserves the right to
terminate or modify this Agreement. This paragraph shall become null and void
effective immediately upon a Change In Control.
XII.CODE SECTION 280G
Notwithstanding any provision of this Agreement to the contrary, if all or a
portion of any benefit payment under this Agreement, alone or together with any
other compensation or benefit, will be a non-deductible expense to the Bank by
reason of Code Section 280G, the Bank shall reduce the benefits payable under
this Agreement as necessary to avoid the application of Section 280G. The Bank
shall have the power to reduce benefits payable under this Agreement to zero, if
necessary.
XIII.
USE OF TRADE SECRETS AND SOLICITATION AFTER TERMINATION OF EMPLOYMENT

In further consideration of this Agreement, Executive agrees not to use Bank’s
trade secrets and confidential information to compete with Bank at any time,
directly or indirectly.  As further consideration, for a period of one (1) year
following termination of his employment, Executive

{00262394.DOC /3 }    10

--------------------------------------------------------------------------------

EXHIBIT 10.110

agrees not to solicit, directly or indirectly, (A) any employees of Bank or
consultants to Bank who are located within the state of California to terminate
such employment or consulting arrangement or to work for anyone in competition
with Bank; and (B) any Bank customers who are known to Executive as a result of
his employment with Bank. In the event that Executive breaches his obligations
under this section, Bank shall have the right, in its sole discretion, to not
pay any benefit due Executive under this Agreement.
XIV.PROHIBITION AGAINST ACCELERATION
Notwithstanding anything to the contrary, neither the time nor the scheduling of
payments under this Agreement may be accelerated unless such acceleration is
permissible under Code Section 409A, other applicable law and the terms of this
Agreement.
IN WITNESS WHEREOF, the Parties acknowledge that each has carefully read this
Agreement and executed the original on the date written below and that, upon
execution, each has received a conforming copy.


BANK:


CENTRAL VALLEY COMMUNITY BANK




By:    /s/Daniel J. Doyle      
   Daniel J. Doyle
   Chief Executive Officer


Dated:    April 4, 2014         
EXECUTIVE:


JAMES FORD




/s/James M. Ford
James M. Ford


Dated:    April 7, 2014         




{00262394.DOC /3 }    11

--------------------------------------------------------------------------------

EXHIBIT 10.110

EXHIBIT A




BENEFICIARY DESIGNATION




I, ______________________________, designate the following as beneficiary of
benefits under the Executive Salary Continuation Agreement payable following my
death:


Primary Beneficiary:                                


Contingent Beneficiary:                                


NOTE:
To name a trust as beneficiary, please provide the name of the trustee and the
exact date of the trust agreement.



I understand that I may change these beneficiary designations by filing a new
written designation with Central Valley Community Bank. I further understand
that the designations will be automatically revoked if the beneficiary
predeceases me, or, if I have named my spouse as beneficiary, in the event of
the dissolution of our marriage.


Dated:                , 2014                                    
[Executive]




ACCEPTED by Central Valley Community Bank




Dated:                , 2014        By:                             
Daniel Doyle
Chief Executive Officer

{00262394.DOC /3 }    12